Exhibit 10.6

 

Anthony W. Deering

c/o The Rouse Company

10275 Little Patuxent Parkway

Columbia, MD  21044

 

 

August 19, 2004

 

The Rouse Company

10275 Little Patuxent Parkway

Columbia, MD  21044

 

Dear Sirs:

 

Reference is made to the Employment Agreement, dated as of September 24, 1998,
as amended by amendments dated July 12, 1999, March 31, 2003 and August 9, 2004,
to which The Rouse Company and I am parties (the “Employment Agreement”).  I
hereby agree to the addition of the following paragraph as the second paragraph
of Section 4.7 of the Employment Agreement:

 

“Notwithstanding the immediately preceding paragraph, in the event that a
reduction to the Payments in respect of the Executive of 10% or less would cause
no Excise Tax to be payable, the Executive will not be entitled to an Excise
Gross-Up Payment and the Payments shall be reduced to the extent necessary so
that the Payments shall not be subject to the Excise Tax. Unless the Executive
shall have given prior written notice to the Company specifying a different
order by which to effectuate the foregoing, the Company shall reduce or
eliminate the Payments by first reducing or eliminating the portion of the
Payments which are not payable in cash and then by reducing or eliminating cash
payments, in each case in reverse order beginning with payments or benefits
which are to be paid the farthest in time from the date of the Change of
Control. Any notice given by the Executive pursuant to the preceding sentence
shall take precedence over the provisions of any other plan, arrangement or
agreement governing the Executive’s rights and entitlements to any benefits or
compensation.”

 

In all respects other than as amended by this letter, the Employment Agreement
shall remain in full force and effect.

 

--------------------------------------------------------------------------------


 

Please acknowledge your agreement to the above amendment by signing this letter
below and returning a copy to me.

 

 

Very truly yours,

 

 

 

 

 

/s/ Anthony W. Deering

 

 

Anthony W. Deering

 

 

 

 

ACKNOWLEDGED AND AGREED

 

 

 

THE ROUSE COMPANY

 

 

 

 

 

/s/

Gordon H. Glenn

 

 

By:

Gordon H. Glenn

 

 

Its:

Senior Vice President,

 

 

 

General Counsel and Secretary

 

 

 

--------------------------------------------------------------------------------